department of the treasury internal_revenue_service washington d c date sca tl-n-5970-97wli uilc memorandum for associate district_counsel salt lake city cc wr rmd slc attn mark h howard from assistant chief_counsel cc dom it a subject significant service_center advice this responds to your request for significant advice dated september in connection with a question posed by the examination function of the tax protestor unit of the ogden service_center disclosure statement unless specifically marked acknowledged significant advice may be disseminated above this memorandum is not to be circulated or disseminated except as provided in ccdm d and e this document may contain confidential information subject_to the attorney-client and deliberative_process privileges therefore this document shall not be disclosed beyond the office or individual s who originated the question discussed herein and are working the matter with the requisite need to know in no event shall it be disclosed to taxpayers or their representatives issue is a complete form_1040 or 1040a hereinafter collectively referred to as form_1040 with an addition to an otherwise effective penalties of perjury statement1 hereinafter addition considered a return for tax purposes 1the use of the phrase otherwise effective penalties of perjury statement means the taxpayer signed the statement and did not make a change to it altered jurats tl-n-5970-97 conclusion if an addition to a complete form_1040 negate sec_2 the penalties of perjury statement for example by denying liability for tax the form is a nullity if the addition does not negate the statement but merely makes a protest against taxes or other matters the form is a sufficient return for tax purposes facts service centers often receive a complete form_1040 containing text that the service does not require ie an addition to the form_1040 generally the addition appears on the form itself immediately above or below the penalties of perjury statement ie jurat sometimes the addition takes the form of an attachment to the form_1040 your date memorandum contains two exhibits with specific examples of additions to the penalties of perjury statement one service_center pointed out to you the difficulty in determining the purpose of an addition particularly if it contains numerous pages and assertions specifically the concern involves the legal status of returns that contain an addition you addressed this concern in your date memorandum to the service_center however subsequently the service_center became aware of other procedures being used by other service centers because of this you asked for our post review of this advice within the context of a significant service_center advice discussion sec_6001 of the internal_revenue_code requires every person liable for tax to make a return and comply with the rules and regulations issued by the internal_revenue_service hereinafter service sec_6011 of the code requires every person liable for any_tax imposed by title_26 to make a return according to the forms and regulations prescribed by the service sec_6065 of the code and sec_1_6065-1 of the income_tax regulations require any return made under any provision of the internal revenue laws or regulations to contain or be verified by a written declaration that it is made under penalties of perjury as used in this memorandum the word negate means that an addition nullified the underlying tax purpose for the penalties of perjury statement page of altered jurats tl-n-5970-97 if a taxpayer fails to comply with sec_6065 of the code by submitting a return without the executed penalties of perjury statement that return is a nullity lucus v pilliod lumber co 281_us_245 50_sct_297 74_led_829 for example in hettig v u s 845_f2d_974 8th cir the court found a failure to submit a return under penalties of perjury because the taxpayers struck the words under penalties of perjury a taxpayer can also negate the penalties of perjury statement with an addition in 140_br_571 bankr w d okl the taxpayers filed a return with the following statement at the end of the penalties of perjury statement signed under duress see statement attached in the attachment the taxpayers denied liability for tax on wages the service argued that the statement added to the return qualified the penalties of perjury statement making it ineffective and the return a nullity in agreeing with the service the court pointed out that the voluntary nature of our tax system causes the service to rely on a taxpayer's self-assessment and on a taxpayer's assurance that the figures supplied are true to the best of his or her knowledge accordingly the penalties of perjury statement has significant importance in the administration of our tax system the statement connects the taxpayer's attestation of tax_liability with the service's statutory ability to summarily assess the tax similarly in 53_f3d_799 7th cir the taxpayers submitted a return containing the words denial disclaimer attached as part of this form above their signatures in the attachment the taxpayers denied liability for any individual income_tax in determining the effect of the addition on the penalties of perjury statement the court reasoned that it is a close question whether the addition negates the penalties of perjury statement or not the addition according to the court could be read just to mean that the taxpayers reserve their right to renew their constitutional challenge to the federal_income_tax however the court held that the service should be entitled to construe an addition against the taxpayers in cases of doubt in both schmidt and sloan the court questioned the purpose of the addition in both the court found the addition to deny tax_liability according this effect rendered the purported returns invalid note however that in 32_tc_653 aff’d 277_f2d_16 3d cir the taxpayer filed an otherwise facially complete return showing a tax due the taxpayer attached a letter to the return denying that it owed the tax claiming the applicable taxing statute as unconstitutional according to the court page of altered jurats tl-n-5970-97 many of the additions to returns create a tension between a taxpayer’s exercise of first amendment constitutional rights and a taxpayer’s statutory obligation to file a tax_return under penalties of perjury if the addition both exercises a constitutionally protected right to protest and negates the penalties of perjury statement most courts have held that the statutory duty to file a tax_return outweighs the small infringement if any on a taxpayer’s first amendment right to protest on the other hand most courts have acknowledged those additions asserting constitutionally protected rights without negating the penalties of perjury statement in these cases the additions had no effect on the returns for example in mccormick v comm’r u s t c big_number e d n y the taxpayer timely filed a complete return and signed it under penalties of perjury immediately below the penalties of perjury statement the taxpayer added the statement under protest this addition caused the service to treat the return as a nullity however the court in mccormick considered the return effective reasoning as follows while the law requires a return to be filed under penalties of perjury it also protects the right of a person to protest to any branch of the government specifically the first amendment to the constitution provides congress shall make no law respecting the right of the people to petition the government for a redress of grievances according to the court w hat is prohibited to congress is forbidden to the tax bureaucracy a protest is an expression of grievance seeking redress that the internal_revenue_service may not throttle or mute id the purpose of the addition in mccormick was to lodge a protest rather than to deny tax_liability according to the court with the protest language the taxpayer simultaneously exercised his first amendment right to protest to the service and satisfied his statutory obligation to file a return as another example in 849_f2d_365 congress expects a return to reflect a taxpayer’s self-assessment of the amount the taxpayer intends to pay without any_action by the service in line with this statutory background the court sought to construe the taxpayer’s return as valid it did so by finding the return as merely reflecting that the taxpayer legally owed no tax and had no intent to remit the tax due as shown on the return in other words the court cast the return as a no tax_return rather than as a nullity in our view penn is distinguishable from schmidt and sloan in penn the taxpayer challenged a specific but not every statute imposing a tax page of altered jurats tl-n-5970-97 9th cir the taxpayer filed a complete return containing an executed penalties of perjury statement immediately below the statement the taxpayer added the words s igned involuntarily under penalty of statutory punishment the service imposed a frivolous_return penalty under sec_6702 of the code the taxpayer filed suit in district_court contending that the imposition of the penalty violated her constitutional rights in the process of the litigation the government stipulated to the improper assessment of the penalty against the taxpayer because the taxpayer had provided a complete and accurate return id pincite in essence with the addition the taxpayer merely made a protest but not a denial of her tax_liability and satisfied the statutory obligation to file her return simultaneously in mccormick and todd the courts analyzed the purpose of the addition to determine whether it denied tax_liability in each of these cases the court found otherwise applying the purpose test whenever an addition appears on a tax_return retards efficient processing of returns administering the test requires human intervention moreover the test may not readily produce an answer for additions with ambiguous language therefore when the code and editing function at a service_center receives any form_1040 with an addition on the form itself or reflected in an attachment to the form that function should promptly send the form to the examination function with respect to the examination function we agree with your recommendations thus if the examination function determines that a taxpayer’s addition has negated an otherwise effective penalties of perjury statement the form is not a return if the examination function determines that the addition to the otherwise effective penalties of perjury statement merely reflects the taxpayer’s exercise of a constitutionally protected right the form is a return in the latter case of course the addition must neither deny liability for tax nor otherwise negate the penalties of perjury statement the examination function should contact district_counsel regarding the disposition of forms containing ambiguous or doubtful additions moreover for processing purposes only the examination function should consider all forms containing additions to an otherwise effective penalties of perjury statement regardless of their effect as valid returns accordingly after conducting an in-depth audit of the return the examination function should issue a notice_of_deficiency for the taxes due to the taxpayer filing that return as you state in your page of altered jurats tl-n-5970-97 memorandum these procedures will ensure the collection of tax with respect to a return classified erroneously as a nullity if you have any questions please contact ms renay france an attorney of my staff on jody j brewster by s judith m wall chief branch treating all form sec_1040 with additions as returns regardless of their effect will protect assessment of the tax if the service mistakenly decides the form is a nullity with this treatment the service will issue a statutory_notice_of_deficiency for the tax due therefore the assessment of tax will not be barred by the statute_of_limitations if for example a court were to subsequently decide that the form is a return page of
